IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                        WR-73,484-02

                     Ex parte NEAL HAMPTON ROBBINS, Applicant


                    ON STATE’S MOTION FOR REHEARING
              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 98-06-00750-CR(2) IN THE 410TH DISTRICT COURT
                            MONTGOMERY COUNTY

       R ICHARDSON, J., filed a concurring opinion in which J OHNSON, J., joined.

                                CONCURRING OPINION

       I concur in this end result —that Applicant, Neal Hampton Robbins, be granted relief

in the form of a new trial because the State’s expert witness has since changed her opinion

regarding the cause of Tristin Rivet’s death. But I do not join the majority because I do not

agree that resurrecting the Court’s 2014 opinion is the best way to accomplish that end result.

Instead, I would hold that Applicant is entitled to relief under the newly amended version of
                                                                   Robbins Concurring — 2

Article 11.073,1 which clearly and unambiguously speaks directly to Applicant’s right to

relief in this case.

       I was not on this Court in 2011 and 2014 when the Robbins I and Robbins II opinions

were issued. I voted to grant rehearing on Robbins II along with a majority of this Court.

At the time, a motion for rehearing and a motion to reconsider on the court’s own motion

were pending in Robbins I and II. In order to fully consider the merits of both motions at the

same time, I voted to grant rehearing in Robbins II (reconsideration of Robbins I is still

unresolved). Had I been on the Court in 2014, I would have likely followed the logic set out

by the three dissenting judges, Presiding Judge Keller, Judge Keasler, and Judge Hervey. I

agree with them that the phrase “the scientific knowledge or method on which the relevant

scientific evidence is based” refers to general science, not the testifying expert’s particular

knowledge or method of doing things. That is the very reason why I cannot join today’s

majority opinion deciding that we improvidently granted the State’s motion for rehearing.

I don’t think that we did improvidently grant rehearing. It is my position that, since relief is

clearly warranted under the amended Article 11.073, as detailed in this concurring opinion,

the better approach is to resolve this case under the amended statute without having to

resurrect the 2014 opinion.




       1
          Act of June 20, 2015, 84th Leg., R.S., ch. 1263, H.B. 3724 (codified as an amendment to
T EX. C RIM. P ROC. C ODE art. 11.073(d)). This act took effect September 1, 2015.
                                                                     Robbins Concurring — 3

                                        BACKGROUND

       In 1999, a jury found Applicant, Neal Hampton Robbins, guilty of the capital murder

of his girlfriend’s seventeen-month-old daughter, Tristin Rivet. The State did not seek the

death penalty, and upon conviction Applicant was sentenced to life in prison. This Court

affirmed the judgment and sentence on direct appeal.2 The relevant facts and procedural

background have not changed since Applicant’s first application for habeas corpus was

denied by this Court in 2011.

A.     The Trial

       Tristin Rivet was a seventeen-month old girl, living with her mother, Barbara Hope,

and Applicant (Hope’s boyfriend). On the day of her death, Tristin was left in Applicant’s

care. Around approximately 3:30 p.m., Applicant spoke to Hope by phone and told her to

hurry back to the house because he “had to go and had things to do.” Applicant told Hope

when she arrived home that he had laid Tristin down for a nap shortly after they spoke on the

telephone, and Applicant departed. At approximately 6:00 p.m., Hope checked on Tristin

and found that her body was cold and that she was not breathing. Hope attempted to revive

Tristin, then carried her outside, where she laid Tristin down and called for help. Others

attempted to perform CPR on Tristin, but were stopped by a neighbor who told them that they

were performing CPR too forcefully, given the size of the child. An ambulance arrived at

6:08 p.m., and after several unsuccessful attempts to revive Tristin, a breathing tube was



       2
           Robbins v. State, 88 S.W.3d 256 (Tex. Crim. App. 2002).
                                                                 Robbins Concurring — 4

inserted into Tristin’s larynx. Fire department personnel performed CPR and administered

epinephrine during the trip to the hospital. Tristin arrived at the hospital at 6:36 p.m., and

she was immediately examined by Dr. John Conner, who determined that Tristin “had been

dead for some time.”

       Justice of the Peace Edie Connelly ordered an autopsy that was performed by assistant

medical examiner Dr. Patricia Moore with the Harris County Medical Examiner’s Office

(HCMEO). Dr. Moore noted bruises and other markings and areas of discoloration. She also

found hemorrhages underneath the bruising. When examining Tristin’s internal organs, Dr.

Moore discovered petechiae (small areas of hemorrhage). At trial, Dr. Moore, as the State’s

expert witness, testified that the cause of Tristin’s death was asphyxia due to compression

of the chest and abdomen and that the manner of death was homicide. Dr. Moore ruled out

CPR as the cause of death because the injuries to Tristin’s back were inconsistent with the

administration of adult CPR and the injury to the kidney was deep down, requiring a lot of

force. She also excluded sudden infant death syndrome (SIDS) because of the child’s age

“and the story doesn't fit the picture of a SIDS baby death.” Additionally, Dr. Moore stated

that Tristin may have been dead for at least three hours before her temperature was taken at

the hospital, based upon an approximate post-mortem cooling rate of 1.5 degrees per hour,

and that Tristin’s body would not have sustained bruises as the result of the application of

CPR that long after her death.
                                                                      Robbins Concurring — 5

       To contravene Dr. Moore’s testimony, the defense called Dr. Robert Bux, the deputy

chief medical examiner for Bexar County, Texas.3 Dr. Bux testified that the cause of Tristin’s

death could not be determined and that no anatomical reason demonstrated during the

autopsy could have led to a specific cause of her death. In its rebuttal case, the State offered

evidence to contradict Dr. Bux’s testimony.

       Applicant testified in his defense. He stated that Tristin was affectionate toward him

and that on the day of her death, he did nothing to harm Tristin. In fact, he claimed that he

had never struck her, abused her, disciplined her, or even raised his voice to her. Yet he

admitted causing the injuries that resulted in Tristin’s bruises, blaming the incidents on his

“carelessness.”

       During closing arguments, the State emphasized Dr. Moore’s testimony in arguing

that it was Applicant, and only Applicant, who could have caused the asphyxia-related death

of Tristin. On February 22, 1999, the jury found Applicant guilty of capital murder, and

Applicant was sentenced to life imprisonment. Approximately one month later, Applicant

filed a motion for new trial, arguing that evidence was legally and factually insufficient to

establish that Tristin’s death was a homicide, but the trial court denied the motion.




       3
        Bux agreed that SIDS does not apply to this case. He also noted that Tristin did not die from
poisoning, as per the toxicology report.
                                                                    Robbins Concurring — 6

B.     Reevaluation of Autopsy Findings

       1.      Dr. Dwayne Wolf

       In March 2007, an acquaintance of Applicant contacted the Harris County Medical

Examiner’s Office and asked it to review Dr. Moore’s (the medical examiner who conducted

the autopsy and testified as the State’s expert at trial) findings regarding the cause of Tristin’s

death. Dr. Dwayne Wolf, the deputy chief medical examiner for Harris County, undertook

a re-evaluation of the autopsy findings. After reviewing the testimony adduced during

Applicant's trial, the autopsy report, the EMS and medical records, and the police offense

report, Dr. Wolf concluded that Dr. Moore’s observations during the autopsy did not support

a finding that the death resulted from a homicide, but rather that the cause of death was

“undetermined.” Consequently, on May 2, 2007, Dr. Wolf amended Tristin’s autopsy report

to reflect that both the cause and manner of death was “undetermined.”

       2.      Dr. Joye Carter

       On the following day, May 3, 2007, presumably due to the amended autopsy report,

Judge Edie Connelly, Justice of the Peace Precinct 3 of Montgomery County, whose office

handles Autopsy Reports and Death Certificates, formally reopened the inquest into the

cause of Tristin’s death. Shortly thereafter, the Montgomery County District Attorney’s

Office asked former Harris County Medical Examiner Joye Carter to review Dr. Moore’s

autopsy report. Dr. Carter had been Dr. Moore’s supervisor when Dr. Moore performed the

autopsy, and Dr. Carter had agreed with Dr. Moore’s original opinion that the death was
                                                                   Robbins Concurring — 7

caused by asphyxiation by compression—a homicide. In a May 10, 2007 letter to the

Montgomery County District Attorney, Dr. Carter wrote, “Upon my review of this case I

would not concur with the opinion on the manner of death as a homicide but would

reconsider this case as an undetermined manner,” and “If the Harris County Medical

Examiner intends to re-rule this case as an undetermined manner of death I would agree with

that change.”

       3.        Dr. Patricia Moore

       Dr. Moore was also asked by the Montgomery County District Attorney’s Office to

review her autopsy report. In a May 13, 2007 letter to the District Attorney, she stated:

       I believe that there are unanswered questions as to why the child died, and I
       still feel that this is a suspicious death of a young child. Given my review of
       all the material from the case file and having had more experience in the field
       of forensic pathology, I now feel that an opinion for a cause and manner of
       death of undetermined, undetermined is best for this case.

Dr. Moore explained that, since her original opinion, she has had more experience, and she

has reviewed additional information that suggested that the bruises could have resulted from

aggressive CPR and other efforts to assist the child.

C.     Applicant’s First Article 11.07 Application For Writ of Habeas Corpus

       Armed with this new information regarding Dr. Moore’s change of opinion, on June

4, 2007, Applicant filed his first writ application under Article 11.07,4 with the 410 th District

Court of Montgomery County. Applicant alleged that Dr. Moore’s false testimony was



       4
           T EX. C ODE C RIM. P ROC. art. 11.07.
                                                                      Robbins Concurring — 8

newly discovered evidence.5 Applicant alleged that “[n]ewly discovered evidence shows that

no rational juror would find Applicant guilty beyond a reasonable doubt of the offense for

which he was charged and convicted.” Shortly thereafter, Applicant filed a supplemental

application alleging that his “right to a fair trial by a fair and impartial jury . . . was violated

because his conviction was based on testimony material to the State’s case that has now been

determined to be false.”

       In its original response to Applicant’s first writ application, the State recommended

that Applicant be granted a new trial because his due process rights to a fair trial and

impartial jury were violated. The State claimed that, because it relied on Dr. Moore’s

original opinion in presenting its case, which has now been recanted, confidence in the

outcome has been undermined. Citing to Ex parte Carmona,6 the State wrote, “While Dr.

Moore’s testimony is not perjured testimony, the effect of the change in her opinion is the

same—the jury was led to believe and credit facts that were not true.” Applicant and the

State filed agreed findings of fact and conclusions of law.

       1.       Dr. Thomas Wheeler

       Instead of signing the agreed findings recommending that relief be granted, on August

22, 2007, Judge Michael Mayes, Judge of the 410th District Court, who presided over the trial


       5
          Ex parte Robbins, 360 S.W.3d 446 (Tex. Crim. App. 2011) (Robbins I). WR-73,484-01 was
filed with the trial court on June 4, 2007, and received by this Court on February 12, 2010. When the
writ application was filed and set for submission by this Court on December8, 2010, WR-73,484-01
was assigned the case number, AP-76,464.
       6
           185 S.W.3d 492 (Tex. Crim. App. 2006).
                                                               Robbins Concurring — 9

and who was presiding over the habeas proceedings, appointed Dr. Thomas Wheeler, the

Chairman of the Department of Pathology at Baylor College of Medicine, with the task of

conducting an independent pathological examination to address the following issues:

       (1)    What was the manner of Tristin Rivet’s death?

       (2)    What was the means of Tristin Rivet’s death?

       (3)    Are the manner and means of Tristin Rivet’s death able to be determined?

       (4)    Does a change in the medical examiner’s opinion about the manner and means
              of Tristin Rivet’s death entitle Applicant to a new trial?

       After reviewing the autopsy report, trial testimony, and exhibits, Dr. Wheeler

concluded in a September 18, 2007, letter to the trial court that the cause and manner of

Tristin’s death were undetermined. Dr. Wheeler asserted that “[a]lthough the autopsy

performed by Dr. Moore was thorough and well documented, her conclusion that the death

of Tristin Rivet was caused by asphyxia secondary to chest compressions was not justified

by the objective facts and pathological findings in this case.” He could not rule out

suffocation or asphyxiation as the cause of death, but he did not see any physical findings

that would support any particular conclusion as to the cause of death.

       2.     Dr. Linda Norton

       In September of 2007, Dr. Linda Norton, a Forensic Pathologist in Dallas, was asked

by the Montgomery County Sheriff’s Office Cold Case Squad “to review this case, in an
                                                                     Robbins Concurring — 10

attempt to form an opinion regarding cause and manner of death.”7 On March 28, 2008, Dr.

Norton reported the results of her review during a recorded telephone conference call. Those

present for the conference call were Detective Tommy Duroy (with the Montgomery County

Sheriff’s Office), Gail McConnell (with the District Attorney’s Office), Brian Wice

(Applicant’s attorney), and Judge Edie Connelly (who was handling the inquest), Lt. Damon

Hall (with the Sheriff’s Office Crime Lab), and Terance Greenwood (Det. Duroy’s partner

in the Cold Case Squad). Dr. Norton stated that it was her opinion that Tristin’s death was

a homicide and that the manner of death was asphyxia by suffocation. She explained that her

conclusion was supported by the petechial hemorrhages on Tristin's lungs and thymus,

combined with the other evidence of trauma, and in the context of the other circumstances

of Tristin’s death. In addition, Dr. Norton stated that the correct rule of thumb for assessing

temperature loss in a child’s body after death is an approximate loss of three degrees per

hour, depending upon ambient temperature and other environmental facts. Thus, combining

that with Tristin’s maximum rectal temperature of 94 degrees at the hospital and the

descriptions of Tristin’s condition by Sullivan and others, she believed that Tristin’s death

occurred between 2:30 and 5:00 p.m. Consequently, because the child had been dead for at

least an hour before CPR was attempted, the external bruises observed during the autopsy

could not have been inflicted during the CPR. Nonetheless, Dr. Norton acknowledged that


       7
          Affidavit of Linda E. Norton, M.D., dated May 14, 2008. Dr. Norton was paid $22,907.50
from Montgomery County general funds, the district attorney’s forfeiture account, and funds budgeted
to the sheriff’s cold case investigation squad.
                                                                 Robbins Concurring — 11

she could not conclude beyond a reasonable doubt that Applicant, alone, committed the

homicide.

       Dr. Norton also recommended that authorities investigate reports that Applicant had

written something on a dollar bill and placed it in Tristin's casket at the funeral home on the

date of Tristin’s funeral. Ruth Hope (Barbara Hope's mother) and Shelby Becker (Barbara

Hope's sister) had executed affidavits indicating that they saw Applicant writing something

on a money bill and then placing it in Tristin’s coffin.

       On April 4, 2008, as part of her inquest, Judge Connelly signed an order directing that

Tristin’s body be exhumed for the purpose of retrieving any evidence that might be found in

the casket. Six days later, Tristin’s remains were exhumed and remnants of a piece of paper

resembling United States currency were recovered from the casket liner. Document

preservation experts reported on May 6, 2008, that no markings of any kind could be

identified due to the poor condition of the paper.

       Although the autopsy report had been amended by Dr. Wolf to reflect that both the

cause and manner of death was “undetermined,” Judge Connelly amended Tristin’s death

certificate on May 13, 2008, to correspond with Dr. Norton’s opinion that Tristin’s death was

caused by asphyxia due to suffocation, rather than asphyxia by compression. The “homicide”

finding was not changed.

       The following day, on May 14, 2008, Dr. Norton executed an affidavit regarding her

findings, and this prompted the State to withdraw its previously agreed-upon
                                                                 Robbins Concurring — 12

recommendation to grant relief. Although the State was no longer willing to recommend a

grant, it agreed not to oppose Applicant’s request for a new trial. In its supplemental

response, the State wrote that the “cause of death remains asphyxiation, albeit by suffocation

rather than compression, and the manner of death a homicide as presented by the jury at

Applicant’s trial.”

       On August 6, 2008, Dr. Wheeler submitted a sworn affidavit, repeating what he had

said in his September letter to the trial court, adding that he disagreed with Dr. Norton’s

opinions.

       3.     Additional Discovery

       On August 19, 2008, Dr. Moore executed an affidavit incorporating the opinions she

had expressed in the May 13, 2007 correspondence. After Dr. Moore’s sworn affidavit,

containing her explanation of why her opinion regarding the cause of death changed, was

filed, the trial court (Judge Michael Mayes) ordered that the parties engage in discovery.

Judge Mayes appointed John Milutin, an attorney experienced in the deposition of medical

experts, to conduct the depositions of the forensic pathologists. Dr. Moore was deposed on

December 10, 2008. Dr. Moore stated in her deposition that it was no longer her opinion that

Tristin’s death resulted from compression asphyxia, and she concurred in the decision to list

the cause of death as “undetermined.” Dr. Moore disagreed with Dr. Norton’s conclusion

that the petechiael hemorrhages of the thymus and lungs were “extremely specific” as

indicators of the cause of death. Dr. Moore concurred with Dr. Wolf’s opinion that the
                                                                Robbins Concurring — 13

observations made during the autopsy were not sufficient to determine a cause or manner of

death. Dr. Wheeler was deposed on December 19, 2008, and Dr. Wolf was deposed on

February 10, 2009. They, too, testified that they could not conclude with a reasonable degree

of medical certainty that the cause and/or manner of Tristin’s death was homicide.

       Dr. Norton’s deposition was scheduled for July 31, 2009. On July 14, 2009, Dr.

Norton’s daughter contacted counsel for the State and reported that a close personal friend

of Dr. Norton’s had passed away, and Dr. Norton could not participate in a deposition. On

two subsequent occasions, Dr. Norton’s daughter informed counsel for the State that Dr.

Norton was suffering from health problems and had taken a leave of absence from her

medical practice. On September 24, 2009, the State filed a motion for an evidentiary hearing

and the issuance of a subpoena to require Dr. Norton’s appearance. The trial court granted

the State’s motion to depose Dr. Norton at the location of her choosing; however,

investigators could not locate Dr. Norton to serve the subpoena. Dr. Norton contacted

counsel for the State by telephone, and said that she could not be deposed due to medical

problems. On December 17, 2009, Dr. Norton submitted a second affidavit in which she

confirmed that she was incapable of preparing for or participating in a deposition, and she

adopted and ratified under oath the statements and opinions she expressed during the

previous telephone conference, including that she believed Tristin died from suffocation and

that her death was homicide.
                                                                    Robbins Concurring — 14

       Based largely on Dr. Norton’s opinion, on December 22, 2009, the State filed its

second supplemental response and recommended that relief be denied. Shortly thereafter,

Applicant filed an objection to Dr. Norton’s affidavit, arguing that, given her unwillingness

to be deposed, the trial court should not consider her affidavit.

       4.     Motion To Reopen Inquest

       On December 7, 2009, Applicant filed a formal motion with Judge Connelly to reopen

the inquest into the cause of Tristin’s death and to permit consideration of additional expert

medical testimony. On December 29, 2009, Judge Connelly conducted an evidentiary

hearing on Applicant’s motion. On January 6, 2010, Judge Connelly denied Applicant’s

motion to reopen the inquest, concluding in a written order that “on the basis of examination

and investigation, in the opinion of this Court, the cause and manner of death of Tristin Skye

Rivet, as shown on the amended death certificate dated 05/13/2008, is cause: asphyxia due

to suffocation, manner: homicide.”

       5.     The Trial Court’s Recommendation and This Court’s Holding in Robbins I

       On January 15, 2010, the State filed its proposed findings of fact and conclusions of

law, which recommended that relief be denied. Days later, Applicant filed his proposed

findings and conclusions. On January 21, 2010, the State filed its first supplemental brief in

support of its proposed findings and conclusions. While not willing to concede that Applicant

properly raised a due process claim in his supplemental ground for relief, the State argued

that, even if he did raise due process, the Court “has not yet held—and it seems unlikely that
                                                                        Robbins Concurring — 15

it will ever hold—that the Due Process Clause is violated when a witness provides, in good

faith, an opinion that is believed to be true by both the witness and the prosecution at the time

of trial, even if that opinion is subsequently challenged by other experts or reconsidered by

the witness who offered it.”

        The next day, on January 22, 2010, the trial court permitted oral argument. Applicant

argued that Moore’s re-evaluation was newly available evidence and that Ex parte Elizondo 8

requires that the newly available evidence be evaluated within the four corners of the trial

transcript.9 Further, Applicant asserted that due process and fairness require that the jury have

the opportunity to re-weigh the evidence. In contrast, the State contended that Applicant

could not establish that he was actually innocent because the evidence is not newly

discovered, the re-evaluation was not indisputable, and there was other evidence of

Applicant’s guilt. Regarding the due process claim, the State argued that Applicant had

failed to raise it as a supplemental ground, and it doubted whether there was a legal and

factual basis for his due process claim: “It’s hard to believe that a violation of due process

is established by evidence that an expert opinion may have been correct or it may have been

incorrect.”




       8
           947 S.W.2d 202 (Tex. Crim. App. 1996).
       9
          Applicant stated that by “false evidence,” he meant evidence that is “interchangeable with
discredited, inaccurate, incorrect, invalid, unfounded, whatever term of art this Court chooses to use.”
He further noted that Dr. Moore’s change of opinion was not a recantation but instead a reevaluation,
so it deserved more deference.
                                                                        Robbins Concurring — 16

        The trial court made twenty-two pages of detailed findings of fact, much of which is

summarized above, and five pages of conclusions of law. The trial court recommended that

we grant Applicant a new trial because his due process and due course of law rights were

violated, as was his right to an impartial jury.10

        However, this Court denied relief (Robbins I), holding that Dr. Moore’s testimony was

not false at the time that she rendered her opinion at trial, and she did not create a false

impression simply because the professional opinion she gave at trial had since changed upon

further reflection and re-evaluation based on becoming a more experienced forensic

pathologist. This Court held in Robbins I that Applicant’s due process rights were not

violated.11

                                         ARTICLE 11.073

A.      The Original 2013 Version of Article 11.073

        On September 1, 2013, the Texas Legislature enacted Article 11.073.12 This prompted

Applicant to file his second writ application on September 3, 2013, alleging the same factual


       10
       The document containing the Trial Court’s Findings of fact and Conclusions of Law,
Recommendation and Order is dated January 22, 2010.
       11
           Ex parte Robbins, 360 S.W.3d at 461-463 (holding that “Moore’s trial testimony is not false
just because her re-evaluation of the evidence has resulted in a different, ‘undetermined’ opinion. . .
. Moore’s trial testimony did not result in a false impression of the facts. . . . Moore testified openly
about the autopsy findings and her professional opinion regarding the cause and manner of Tristin’s
death. . . . Moore explained the reasoning behind her original conclusions that Tristin’s death was
asphyxia-related. Also, neither Moore’s conclusion nor the autopsy evidence upon which she relied
has been entirely refuted by any expert.”).
       12
        Act of June 14, 2013, 83d Leg., R.S., ch. 410, §§ 1-3, sec. 11.073, 2013 Tex. Gen. Laws
1196 (amended 2015) (current version at T EX. C ODE OF C RIM. P ROC. art. 11.073).
                                                                 Robbins Concurring — 17

basis for relief as he did in his first writ application—Dr. Moore’s change of opinion

regarding the cause of Tristin’s death. However, in this second application, Applicant

invokes Article 11.073 as a new legal basis for relief.

       The original 2013 version of Article 11.073 provides as follows:

              (a)    This article applies to relevant scientific evidence that:

                     (1)    was not available to be offered by a convicted person at
                            the convicted person’s trial; or

                     (2)    contradicts scientific evidence relied on by the state at
                            trial.

              (b)    A court may grant a convicted person relief on an application for
                     a writ of habeas corpus if:

                     (1)    the convicted person files an application, in the manner
                            provided by Article 11.07, 11.071, or 11.072, containing
                            specific facts indicating that:

                            (A)    relevant scientific evidence is currently available
                                   and was not available at the time of the convicted
                                   person’s trial because the evidence was not
                                   ascertainable through the exercise of reasonable
                                   diligence by the convicted person before the date
                                   of or during the convicted person’s trial; and

                            (B)    the scientific evidence would be admissible under
                                   the Texas Rules of Evidence at a trial held on the
                                   date of the application; and

                     (2)    the court makes the findings described by subdivisions
                            (1)(A) and (B) and also finds that, had the scientific
                            evidence been presented at trial, on the preponderance of
                            the evidence the person would not have been convicted.
                                                                 Robbins Concurring — 18

              (c)    For purposes of Section 4(a)(1), Article 11.07, Section 5(a)(1),
                     Article 11.071, and Section 9(a), Article 11.072, a claim or issue
                     could not have been presented previously in an original
                     application or in a previously considered application if the claim
                     or issue is based on relevant scientific evidence that was not
                     ascertainable through the exercise of reasonable diligence by the
                     convicted person on or before the date on which the original
                     application or a previously considered application, as applicable,
                     was filed.

              (d)    In making a finding as to whether relevant scientific evidence
                     was not ascertainable through the exercise of reasonable
                     diligence on or before a specific date, the court shall consider
                     whether the scientific knowledge or method on which the
                     relevant scientific evidence is based has changed since:

                     (1)     the applicable trial date or dates, for a determination
                             made with respect to an original application; or

                     (2)     the date on which the original application or a previously
                             considered application, as applicable, was filed, for a
                             determination made with respect to a subsequent
                             application.

       On November 26, 2014, this Court rendered its opinion on Applicant’s second writ

application, holding that “[Dr.] Moore’s revised opinion on the cause of death satisfies the

requirements to be called ‘scientific knowledge,’ and thus falls within the language of Article

11.073.”13 Applicant was therefore granted relief pursuant to Article 11.073 (Robbins II).




       13
         Ex parte Robbins, WR-73,484-02, 2014 WL 6751684, *10 (Tex. Crim. App. Nov. 26, 2014)
(Robbins II).
                                                                    Robbins Concurring — 19

       However, on May 13, 2015, this Court granted the State’s motion for rehearing in

Robbins II, which made Applicant’s second writ application, filed on September 3, 2013,

once again a pending writ application.

B.     The 2015 Amendment to Article 11.073

       While this writ was pending before the Court on the State’s motion for rehearing, on

September 1, 2015, Article 11.073 was amended by House Bill 3724.14 House Bill 3724

provides as follows (the underlined portions of the statute reflect the changes that were made

to Article 11.073):

       BE IT ENACTED BY THE LEGISLATURE OF THE STATE OF TEXAS:

            SECTION 1. Article 11.073(d), Code of Criminal Procedure, is
       amended to read as follows:

              (d) In making a finding as to whether relevant scientific evidence was
       not ascertainable through the exercise of reasonable diligence on or before a
       specific date, the court shall consider whether the field of scientific
       knowledge, a testifying expert’s scientific knowledge, or a scientific method
       on which the relevant scientific evidence is based has changed since:

                      (1) the applicable trial date or dates, for a determination made
               with respect to an original application; or

                     (2) the date on which the original application or a previously
               considered application, as applicable, was filed, for a determination
               made with respect to a subsequent application.

               SECTION 2. This Act takes effect September 1, 2015.



       14
           Act of June 20, 2015, 84th Leg., R.S., ch. 1263, H.B. 3724 (codified as an amendment to
T EX. C RIM. P ROC. C ODE art. 11.073(d)).
                                                                   Robbins Concurring — 20

       The House Criminal Jurisprudence Committee’s Bill Analysis of House Bill 3724 15

contains the following information reflecting the intent behind the passage of the 2015

Article 11.073 amendment:

       BACKGROUND AND PURPOSE
       Informed observers note that current law allows for the reexamination of
       certain cases based on new scientific evidence and requires a court, in finding
       whether new scientific evidence exists, to consider whether the scientific
       knowledge or method on which the relevant scientific evidence is based has
       changed. The observers contend that a recent Texas Court of Criminal
       Appeals opinion held that a change in the scientific knowledge of a testifying
       expert would be a basis for habeas relief under the law. C.S.H.B. 3724 seeks
       to codify this decision.

       CRIMINAL JUSTICE IMPACT
       It is the committee’s opinion that this bill does not expressly create a criminal
       offense, increase the punishment for an existing criminal offense or category
       of offenses, or change the eligibility of a person for community supervision,
       parole, or mandatory supervision.

       RULEMAKING AUTHORITY
       It is the committee’s opinion that this bill does not expressly grant any
       additional rulemaking authority to a state officer, department, agency, or
       institution.

       ANALYSIS
       C.S.H.B. 3724 amends the Code of Criminal Procedure to require a court that
       is hearing an application for a writ of habeas corpus based on certain issues
       with respect to scientific evidence that either was not available to be offered
       by a convicted person at trial or contradicts scientific evidence relied on by the
       state at trial, in making a finding as to whether relevant scientific evidence was
       not ascertainable through the exercise of reasonable diligence on or before a
       specific date, to consider, among other possible changes, whether a testifying
       expert’s scientific knowledge has changed since the applicable trial date or
       dates, for a determination made with respect to an original application, or since

       15
         House Committee on Criminal Jurisprudence, Bill Analysis Report on H.B. 3724, 84th, R.S.
(2015) available at http://www.legis.state.tx.us/tlodocs/84R/analysis/pdf/HB03724H.pdf#navpanes=0.
                                                                  Robbins Concurring — 21

       the date on which the original application or a previously considered
       application, as applicable, was filed for a determination made with respect to
       a subsequent application. The bill specifies that the change in scientific
       knowledge that the court is required to consider is a change in the field of
       scientific knowledge.

       EFFECTIVE DATE
       September 1, 2015 16

       Significantly, the “Enrolled Bill Summary” of House Bill 3724,17 provides that

“House Bill 3724 amends the Code of Criminal Procedure to expand the factors a court must

consider when making a finding as to whether scientific evidence constituting the basis for

an application for a writ of habeas corpus was not ascertainable.” 18

                                         ANALYSIS

A.     The Applicability of the 2015 Version of Article 11.073 to Applicant’s Claim For
       Relief

       Applicant filed this second writ application on September 3, 2013, which was after

Article 11.073 was enacted, but before the effective date of the September 1, 2015

amendment to Article 11.073. Since the time that Applicant filed his second writ application,

there has been no new factual development in the case. Everything this Court needs to

resolve Applicant’s claim for relief brought in his second writ application is before the Court.

Nothing has changed since September 3, 2013 except Article 11.073, which was amended



       16
            Id. (emphasis added).
       17
         Enrolled Bill Summary of H.B. 3724, 84th, R.S. (2015) available                      at
http://www.legis.state.tx.us/BillLookup/BillSummary.aspx?LegSess_84R&Bill_HB3724.
       18
            Id. (emphasis added).
                                                                    Robbins Concurring — 22

on September 1, 2015 “to expand the factors” supporting relief to include a change in the

“testifying expert’s scientific knowledge.” In fact, the State’s attorney conceded at the outset

of his oral argument before this Court that he has “never had the Legislature respond to [a]

motion for rehearing by passing an enactment that potentially invalidates [his] motion.”

Since we are supposed to “seek to effectuate”19 the intent of the legislators who enact a

statute, and since the intent behind the amended language in Article 11.073 is clearly aimed

toward providing an avenue of relief for Applicant, granting such relief to Applicant under

the amended statute is the logical solution. However, rather than address the issue of the

amendment’s applicability—i.e., whether the Court can consider the claims raised in

Applicant’s second writ application under the newly amended version of Article 11.073,

which came into effect during the thirteen-month-long period since the State filed its motion

for rehearing—the majority of this Court, which includes three of the Judges who had

dissented to the 2014 opinion, has instead chosen to go back to the 2014 opinion.

       It is true that there is no provision in the 2015 amendment addressing the applicability

of the amended statute to a pending writ application, even though the Legislature could have

easily put such a provision into the amendment. Yet, by the same token, had the Legislature

intended the 2015 amendment to apply only prospectively—to writs filed after the effective




       19
            Boykin v. State, 818 S.W.2d 782, 785 (Tex. Crim. App. 1991).
                                                                       Robbins Concurring — 23

date—it could have included such a provision in the amendment, as it did in the original

enactment of Article 11.073 on September 1, 2013.20

       In Boykin v. State we held that:

       [w]hen we interpret statutes . . . we seek to effectuate the “collective” intent
       or purpose of the legislators who enacted the legislation. We do so because our
       state constitution assigns the law making function to the Legislature while
       assigning the law interpreting function to the Judiciary.
                                             ***
       . . . “Where the statute is clear and unambiguous, the Legislature must be
       understood to mean what it has expressed, and it is not for the courts to add or
       subtract from such a statute.”

       There is, of course, a legitimate exception to this plain meaning rule: where
       application of a statute’s plain language would lead to absurd consequences
       that the Legislature could not possibly have intended, we should not apply the
       language literally. When used in the proper manner, this narrow exception to
       the plain meaning rule does not intrude on the lawmaking powers of the
       legislative branch, but rather demonstrates respect for that branch, which we
       assume would not act in an absurd way.

       If the plain language of a statute would lead to absurd results, or if the
       language is not plain but rather ambiguous, then and only then, out of absolute
       necessity, is it constitutionally permissible for a court to consider, in arriving
       at a sensible interpretation, such extratextual factors as executive or
       administrative interpretations of the statute or legislative history.21




       20
           Section 2 of S.B. 344 provides that, “[t]he change in law made by this Act applies only to
an application for a writ of habeas corpus filed on or after the effective date [September 1, 2013] of
this Act. An application for a writ of habeas corpus filed before the effective date of this Act is
governed by the law in effect at the time the application was filed, and the former law is continued in
effect for that purpose.” Act of June 14, 2013, 83d Leg., R.S., ch. 410, §§ 1-3, sec. 11.073, 2013 Tex.
Gen. Laws 1196, S.B. No. 344 (amended 2015) (current version at T EX. C ODE OF C RIM. P ROC. art.
11.073).
       21
            818 S.W.2d 782, 785-86 (Tex. Crim. App. 1991) (citations omitted; emphasis in original).
                                                                          Robbins Concurring — 24

          Although the September 1, 2015 “effective date” provision of the Article 11.073

amendment is not ambiguous, the Legislative history makes it clear that not applying the

amended version of Article 11.073 to this pending writ would lead to an “absurd

consequence that the Legislature could not possibly have intended.” 22 Although there is no

clause in House Bill 3724 expressly making the 2015 amendments to Article 11.073

applicable to pending writ applications, it was clearly intended by the Legislature that such

amendment apply to this pending writ application—the proverbial “silver platter.”

Therefore, this Court should not ignore the clear legislative intent that supports the 2015

amendment’s application to Applicant’s claim for relief. I am therefore baffled by the

decision made by the Court today.

          Further support for the amendment’s application here is found in the “Criminal Justice

Impact” portion of the Bill Analysis, with contains language clearly intending that the

amendment not be viewed as an ex post facto law:

          It is the committee’s opinion that this bill does not expressly create a criminal
          offense, increase the punishment for an existing criminal offense or category
          of offenses, or change the eligibility of a person for community supervision,
          parole, or mandatory supervision.

          Article I, Section 16, of the Texas Constitution provides that “[n]o bill of attainder,

ex post facto law, retroactive law, or any law impairing the obligation of contracts, shall be

made.” An “ex post facto law” is one that (1) punishes as a crime conduct previously




          22
               Id. (emphasis in original) (citing to Faulk v. State, 608 S.W.2d 625, 630 (Tex. Crim. App.
1980)).
                                                                      Robbins Concurring — 25

committed, which was innocent when done; (2) makes more burdensome the punishment of

a crime after its commission; (3) deprives one charged with a crime of any defense available

at the time when the act was committed; or (4) alters the legal rules of evidence, and receives

less or different testimony than the law required at the time of the commission of the offense,

in order to convict the offender.23 Early Supreme Court cases reflect that “ex post facto law”

is a term of art that has an established meaning as a law which “in relation to the offense or

its consequences, alters the situation of a party to his disadvantage.”24 Therefore, with regard

to determining whether a law is an ex post facto law, the determinative issue is whether the

retroactive application of the law would be punitive or non-punitive. If it is non-punitive,

(i.e., remedial), then it is not an ex post facto law.

       The Code Construction Act supports this conclusion. Although Section 311.022 of

the Texas Government Code provides that “[a] statute is presumed to be prospective in its

operation unless expressly made retrospective,”25 and Section 311.031(a)(1) provides that the

amendment of a statute does not affect “the prior operation of the statute or any prior action




       23
            Carmell v. Texas, 529 U.S. 513, 522 (2000).
       24
           Kring v. Missouri, 107 U.S. 221, 228-29 (1883) (emphasis added) cited with approval in
Grimes v. State, 807 S.W.2d 582, 583-84 (Tex. Crim. App. 1991). See also Ex parte Robinson, 792
S.W.2d 109, 110 (Tex. Crim. App. 1990) (“The amendment affects neither the definition or gravity
of the crime itself nor the degree or manner of the punishment therefor. We perceive no ex post facto
violation.”)
       25
            T EX. G OV’T. C ODE § 311.022.
                                                                          Robbins Concurring — 26

taken under it,”26 these rules do not apply to remedial or procedural statutes.27 Texas

Government Code Section 311.031(b) specifically provides that “[i]f the penalty, forfeiture,

or punishment for any offense is reduced by a reenactment, revision, or amendment of a

statute, the penalty, forfeiture, or punishment, if not already imposed, shall be imposed

according to the statute as amended.” 28

        I believe that the amendment to Article 11.073 is remedial in nature—it was enacted

to “expand” the opportunities for relief available under Article 11.073. Its application would

result in a favorable outcome for Applicant. Therefore, in this case, because Article 11.073

was amended during the pendency of Applicant’s writ application, and addressing his claims

for relief under the amended statute would result in a favorable outcome for Applicant, then

Article 11.073, as amended, should be applied here.29




        26
             T EX. G OV’T. C ODE § 311.031(a)(1) (The Code Construction Act).

        27
           See Ex parte Johnson, 697 S.W.2d 605, 610 (Tex. Crim. App. 1985) (Onion, J., dissenting)
(citing to 53 Tex. Jur. 2d., Statutes, § 29, pp. 49-50).
        28
             T EX. G OV’T. C ODE § 311.031(d) (emphasis added).
        29
           The Rule of Lenity supports our interpretation of the Article 11.073 amendment’s effective
date provision. Although the Rule of Lenity is triggered only when there is an ambiguity in the statute,
and it could be argued that the 2015 amendment’s effective date provision is not ambiguous, given the
totality of the circumstances involving Applicant’s case and the post-conviction proceedings and
legislative enactments, we could conceivably find ambiguity in the amendment’s effective date
provision, particularly in light of its failure to specify whether the amendment is or is not to be applied
to pending writ applications. Moreover, the Rule of Lenity has been part of our jurisprudence for over
one hundred years, and, under these particular circumstances, it should not be totally discounted.
Murray v. State, 2 S.W. 757, 761 (1886) (“[I]f there be any fair doubt . . . that doubt is to be resolved
in favor of the accused.”).
                                                                          Robbins Concurring — 27

       The Court’s application of a newly amended statute to a pending writ application is

not without precedent. Ex parte Johnson,30 involved a post-conviction writ of habeas corpus

brought pursuant to Article 11.07. The applicant complained that his convictions for two

aggravated robberies were void and requested a new trial. Specifically, the applicant asserted

that the jury’s assessment of $15,000 in total fines in addition to terms of years as

punishment was unauthorized by law, which made the judgments and sentences void. This

Court agreed and addressed the issue of what the proper remedy would be. This Court

acknowledged case law holding that a trial court did not have the ability to change a verdict

that was void at its inception, noting that they all involved “the lack of a specific vehicle by

which the improper verdict could be reformed.”31 The Court addressed the applicability of

“a new law” that the Legislature had recently enacted that “enlarges the authority of courts

to reform judgments, thus providing a way to cure the infirmity.” 32 Senate Bill 1349,

effective June 11, 1985, amended Article 37.1033 by allowing a court to reform a verdict and

judgment containing an unauthorized punishment. This Court then addressed whether it

could apply the new amendment to the pending writ application:

       Since the amendment does not constitute substantive law defining criminal
       acts or providing for penalties, it is procedural in nature. Thus, in the absence


       30
            697 S.W.2d 605 (Tex. Crim. App. 1985).
       31
            Id. at 607.
       32
            Id. (citing to Act of June 11, 1985, 69th Leg., R.S., ch. 442, § 1, 1985 Tex. Gen. Laws 1577).
       33
        Act of June 11, 1985, 69th Leg., R.S., ch. 442, § 1, 1985 Tex. Gen. Laws 1577. The
amendment did not contain a provision that addressed whether the Legislature intended the
amendments to apply prospectively only or retroactively.
                                                                         Robbins Concurring — 28

        of express legislative intent to the contrary, the new law controls litigation
        from its effective date and applies to both pending and future actions. . . . We
        must therefore follow the Legislature’s mandate and reform that portion of the
        verdict unauthorized by law.34

        Under similar facts, in Ex parte Youngblood,35 the applicant requested in an 11.07 writ

application that his conviction be set aside because it was void due to the imposition of an

improper fine. However, this Court followed Ex parte Johnson in holding that the verdict

and judgment could be reformed to delete the improper fine, as opposed to granting the

applicant’s request to set aside the conviction and judgment.36 The applicant then filed a writ

application in Federal District Court, contending that the Ex Post Facto Clause of Article I,

Section 10 of the United States Constitution37 was violated by the retroactive application to

him of the Texas statute38 that allowed the Court of Criminal Appeals to reform the

unauthorized verdict rather than set it aside. The Federal District Court denied Youngblood

relief, concluding that, since his punishment was not increased (but actually decreased) and

the elements of the offense or the ultimate facts necessary to establish guilt were not




        34
697 S.W.2d at 607-08 (citing to Wade v. State, 572 S.W.2d 533 (Tex. Crim. App. 1978))
(emphasis added).
        35
             698 S.W.2d 671 (Tex. Crim. App. 1985).
        36
          Id. at 672 (holding that the statutory amendment applied to “pending and future actions”).
Youngblood filed his writ application on April 22, 1985. The effective date of the amendment to the
statute was June 11, 1985.
        37
U.S. C ONST. art. I, § 10, cl. 1 (“No State shall . . . pass any Bill of Attainder, ex post facto
Law, or Law impairing the Obligation of Contracts, or grant any Title of Nobility.”).
        38
            Act of June 11, 1985, 69th Leg., R.S., ch. 442, § 1, 1985 Tex. Gen. Laws 1577 (codified
at T EX. C ODE OF C RIM. P ROC. art. 37.10) .
                                                                     Robbins Concurring — 29

changed, there was no ex post facto violation.39 However, the Fifth Circuit reversed that

decision.40 Relying on Thompson v. Utah,41 the Fifth Circuit held that retroactive procedural

statutes violate the Ex Post Facto Clause unless they “leave untouched all the substantial

protections with which existing law surrounds the person accused of crime.”42 The Supreme

Court granted certiorari,43 and in Collins v. Youngblood,44 the Supreme Court held that the

Texas statute that allowed reformation of improper verdicts was not an ex post facto law.

The following excerpts from the Supreme Court opinion are instructive:

       Respondent Carroll Youngblood was convicted in a Texas court of aggravated
       sexual abuse. The jury imposed punishment of life imprisonment and a fine
       of $10,000. After his conviction and sentence were affirmed by the Texas
       Court of Criminal Appeals, Youngblood applied for a writ of habeas corpus
       in the State District Court. He argued that the Texas Code of Criminal
       Procedure did not authorize a fine in addition to a term of imprisonment for his
       offense, and, thus, under the decision of the Court of Criminal Appeals in
       Bogany v. State, 661 S.W.2d 957 (1983), the judgment and sentence were
       void, and he was entitled to a new trial. In April 1985, the District Court,
       feeling bound by Bogany, recommended that the writ be granted.

       Before the habeas application was considered by the Texas Court of Criminal
       Appeals, which has the exclusive power under Texas law to grant writs of
       habeas corpus, see Tex.Code Crim. Proc. Ann., Art. 11.07 (Vernon 1977 and


       39
          See Collins v. Youngblood, 497 U.S. 37, 40 (1990) (explaining the disposition of the lower
federal court in Youngblood v. Lynaugh, No. TY-86-211-CA (E.D. Tex. Sept. 13, 1988), which is
unavailable electronically).
       40
            Youngblood v. Lynaugh, 882 F.2d 956 (5th Cir. Sept. 8, 1989).
       41
            170 U.S. 343, 352 (1897).
       42
            Youngblood v. Lynaugh, 882 F.2d at 959 (quoting Thompson v. Utah, 170 U.S. at 352).
       43
            493 U.S. 1001 (1989).
       44
            497 U.S. 37, 40 (Jun. 21,1990).
                                                                   Robbins Concurring — 30

       Supp. 1990), a new Texas statute designed to modify the Bogany decision
       became effective. Article 37.10(b), as of June 11, 1985, allows an appellate
       court to reform an improper verdict that assesses a punishment not authorized
       by law. Tex. Code Crim. Proc. Ann., Art. 37.10(b) (Vernon Supp. 1990); see
       Ex parte Johnson, 697 S.W.2d 605 (Tex. Crim. App. 1985). Relying on that
       statute, the Court of Criminal Appeals reformed the verdict in Youngblood’s
       case by ordering deletion of the $10,000 fine and denied his request for a new
       trial.45

       . . . Although the Latin phrase “ex post facto” literally encompasses any law
       passed “after the fact,” it has long been recognized by this Court that the
       constitutional prohibition on ex post facto laws applies only to penal statutes
       which disadvantage the offender affected by them. . . .46

       . . . The Texas statute allowing reformation of improper verdicts does not
       punish as a crime an act previously committed, which was innocent when
       done; nor make more burdensome the punishment for a crime, after its
       commission; nor deprive one charged with crime of any defense available
       according to law at the time when the act was committed. Its application to
       respondent therefore is not prohibited by the Ex Post Facto Clause of Art. I,
       § 10.47

The Supreme Court reversed the Fifth Circuit’s decision.

       In this case, the amended language in Article 11.073, as well as the documents

reflecting legislative intent, speak directly to Applicant’s claim for relief. The new statute

does not punish an act previously committed, nor make more burdensome the punishment

for a crime, nor deprive Applicant of any defense previously available.48             While the



       45
            Id. at 39-40.
       46
            Id. at 41.
       47
            Id. at 52.
       48
         House Committee on Criminal Jurisprudence, Bill Analysis Report on H.B. 3724, 84th, R.S.
(2015) available at http://www.legis.state.tx.us/tlodocs/84R/analysis/pdf/HB03724H.pdf#navpanes=0.
                                                                  Robbins Concurring — 31

amendment may not appear to be procedural, it is clearly remedial and, hence, favorable to

Applicant. This Court’s application of the 2015 version of Article 11.073 to Applicant’s

claim for relief brought in his pending 2013 writ application would not constitute the

application of an ex post facto law. I would hold, therefore, that Applicant’s claims for relief

raised in his second writ application may be resolved under the 2015 version of Article

11.073.

B.     Cognizability of This Subsequent Application Under Article 11.07 and Article
       11.073—One Hurdle or Two?

       This is Applicant’s second Article 11.07 writ application. Applicant’s first writ

application was also a claim for relief based upon Dr. Moore’s change in opinion. However,

because Article 11.073 had not yet come into existence, Applicant claimed in his first writ

application that he had suffered a due process violation and that he was legally entitled to

relief because Dr. Moore had given false and/or misleading testimony.

       Article 11.07, Section 4(a) provides that,

       [i]f a subsequent application for writ of habeas corpus is filed after final
       disposition of an initial application challenging the same conviction, a court
       may not consider the merits of or grant relief based on the subsequent
       application unless the application contains sufficient specific facts establishing
       that: (1) the current claims and issues have not been and could not have been
       presented previously in an original application or in a previously considered
       application filed under this article because the factual or legal basis for the
       claim was unavailable on the date the applicant filed the previous application.49

Article 11.07 defines what makes a legal claim unavailable:




       49
            T EX. C ODE C RIM. P ROC. art. 11.07, § 4(a).
                                                                         Robbins Concurring — 32

       For purposes of Subsection (a)(1), a legal basis of a claim is unavailable on or
       before a date described by Subsection (a)(1) if the legal basis was not
       recognized by and could not have been reasonably formulated from a final
       decision of the United States Supreme Court, a court of appeals of the United
       States, or a court of appellate jurisdiction of this state on or before that date.50

       Article 11.073 was enacted on September 1, 2013, six years after Applicant filed his

original application. In Robbins II, this Court held that Article 11.073 provided a new legal

basis for habeas relief and that the subsequent writ bar did not preclude our review of his

claims. I agree with that assessment.

       It was suggested in Judge Keasler’s Robbins II dissenting opinion that, “even if we

accept that Dr. Moore’s changed individual opinion meets the definition of scientific

knowledge or method, it appears that such a change would not satisfy section (d)51 because

it occurred after Robbins’s trial and before Robbins’s original application, not after.” 52

However, such application of section (d)(2) creates a paradox for Applicant, in that it would




       50
            T EX. C ODE C RIM. P ROC. art. 11.07, § 4(b).
       51
           T EX . C ODE C RIM. P ROC. art. 11.073(d)(2) (both the 2013 version and the 2015 version)
contains its own subsequent writ bar:

       In making a finding as to whether relevant scientific evidence was not ascertainable
       through the exercise of reasonable diligence on or before a specific date, the court shall
       consider whether . . . a testifying expert’s scientific knowledge. . . has changed since:

                 (1)     the applicable trial date or dates, for a determination made with respect
                         to an original application; or

                 (2)     the date on which the original application or a previously considered
                         application, as applicable, was filed, for a determination made with
                         respect to a subsequent application.
       52
            Robbins II, 2014 WL 6751684 at *29 (Keasler, J., dissenting).
                                                                      Robbins Concurring — 33

eliminate his right to relief under Article 11.073 before such right could ever have come into

existence. In construing a statute, we give effect to the plain meaning of its language, unless

the plain meaning would lead to absurd results that the legislature could not have possibly

intended.53 Judge Keasler’s inclination, expressed in his 2014 Dissenting Opinion, to dismiss

this writ application pursuant to Article 11.073(d)(2) because it is based on the same factual

assertions made in Applicant’s original 2007 writ application, (the fact that Dr. Moore’s

opinion had changed from her trial testimony), would lead to an absurd consequence that was

clearly not intended by the Legislature.

C.     Applicant’s Right To Relief Under The Current Version of Article 11.073

       1.        Article 11.073(a)—The relevant scientific evidence

       Article 11.073(a)(2) (both the 2013 version and the 2015 version) affords relief to a

writ applicant who can show that there is “relevant scientific evidence” that “contradicts

scientific evidence relied on by the state at trial.”54 In Robbins II, this Court held that Dr.

Moore’s revised opinion as to the cause of death being “undetermined,” as opposed to her

testimony at trial that the death was a “homicide,” “is relevant scientific evidence that

contradicts scientific evidence relied on by the State at trial: Moore’s testimony.” 55 I agree.




       53
        Yazdchi v. State, 428 S.W.3d 831, 837-38 (Tex. Crim. App. 2014) (citing to Boykin v. State,
818 S.W.2d 782, 785 (Tex. Crim. App. 1991)).
       54
          Act of June 14, 2013, 83d Leg., R.S., ch. 410, §§ 1-3, sec. 11.073, 2013 Tex. Gen. Laws
1196 (amended 2015) (current version at T EX. C ODE OF C RIM. P ROC. art. 11.073(d)); Act of June 20,
2015, 84th Leg., R.S., ch. 1263, H.B. 3724 (codified as an amendment to T EX. C RIM. P ROC. C ODE art.
11.073(d)).
       55
            Ex parte Robbins, 2014 WL 6751684 at *9.
                                                                    Robbins Concurring — 34

       2.        Article 11.073(d)—Dr. Moore’s scientific knowledge has changed

       To be entitled to relief under Article 11.073 (both the 2013 version and the 2015

version), Applicant must file an 11.07 writ application containing specific facts indicating

that “relevant scientific evidence is currently available and was not available at the time of

the convicted person’s trial because the evidence was not ascertainable through the exercise

of reasonable diligence by the convicted person before the date of or during the convicted

person’s trial.”56 As this Court noted in Robbins II, “Article 11.073(d)(1) and (2) provide

guidance to the Court in how to make this determination.”57 Since we now have the benefit

of the newly amended version of Article 11.073, I see no reason not to decide this case under

that version, which speaks directly to Applicant’s right to relief. The amended version of

Article 11.073(d)—again, the proverbial “silver platter,” provides:

                 In making a finding as to whether relevant scientific evidence was not
                 ascertainable through the exercise of reasonable diligence on or before
                 a specific date, the court shall consider whether the field of scientific
                 knowledge, a testifying expert’s scientific knowledge, or a scientific
                 method on which the relevant scientific evidence is based has
                 changed.58

       On December 10, 2008, Dr. Moore gave a deposition during the course of the

proceedings related to Applicant’s first writ application. Dr. Moore testified as follows:




       56
            T EX. C ODE C RIM. P ROC. art. 11.073(b)(1)(A).
       57
            Ex parte Robbins, 2014 WL 6751684 at *9.
       58
          Act of June 20, 2015, 84th Leg., R.S., ch. 1263, H.B. 3724 (codified as an amendment to
T EX. C RIM. P ROC. C ODE art. 11.073(d)) (emphasis added to reflect changes made by the 2015
amendment).
                                                        Robbins Concurring — 35

Q.   Okay. Now, I’ve read your trial testimony. Would you agree that at that time
     you were very sure that the cause of this child’s death was asphyxia due to
     compression of the chest and abdomen?

A.   At that time, yes, sir.

Q.   And you so testified?

A.   Yes, sir.

Q.   And that the manner of death was homicide?

A.   Yes, sir.

Q.   And you testified that those were your opinions beyond a reasonable doubt?

A.   Yes, sir.

Q.   Is it fair to say that those are no longer your opinions?

A.   Yes, sir.

Q.   Okay. Would it be correct for the Court to conclude that based upon the
     evidence you have now reviewed, and incorporating what you said here into
     this question, your additional experience in forensic pathology, that you cannot
     say within reasonable medical probability more likely than not that the cause
     of Tristin’s death was asphyxia due to compression of chest and abdomen and
     that the manner of death was homicide?

A.   Yes, sir.

                                   ***

Q.   Okay. Would it be fair for the Court to conclude from your affidavit and from
     your testimony here today under oath, that you no longer believe Tristin’s
     death was asphyxia due to compression of her chest and abdomen?

A.   I believe it’s undetermined; so, yes.

                                   ***
                                                       Robbins Concurring — 36



Q.   Okay. So nothing about that would tell you that this baby’s manner of death
     was homicide from what you – what you found on autopsy?

A.   Well, back then I did believe that the bruising on the back and the chest
     compressions was what caused the baby [sic]; so, I believed that was caused
     by another person. That’s what I believed back then, but I don’t believe that
     now.

Q.   What do you believe caused it now?

A.   I’m not sure.

                                  ***

Q.   And now – just so I’m clear on this, Doctor. And I don’t want to belabor it,
     but I’ve got to be absolutely clear. Nine years later, having reviewed
     everything you’ve told me that you reviewed in your affidavit –

A.   Yes, sir.

Q.   – having the benefit I guess of having done literally probably thousands more
     autopsies, right?

A.   Yes, sir.

Q.   Being now board certified in forensic pathology –

A.   Yes, sir.

Q.   – that it is your medical opinion that the cause of death from this child based
     upon all of the physical evidence and everything that you reviewed is
     undetermined?

A.   Yes, sir.

Q.   And undeterminable?

A.   Yes, sir.
                                                         Robbins Concurring — 37

Q.    Okay. And that the manner of death for this child, based upon all those same
      assumptions – what you have now reviewed, your additional training and
      expertise as a board certified forensic pathologist – is that the manner of death
      is undetermined?

A.    Yes, sir.

Q.    And undeterminable?

A.    Yes, sir.

In response to additional questioning, Dr. Moore responded as follows:

Q.    And the basis of your reevaluation in this case, not to be trite, isn’t a case of
      buyer’s remorse, is it?

A.    No, sir.

Q.    It’s not a case of Monday morning quarterbacking where you’re second
      guessing yourself, is it?

A.    No, sir.

Q.    Is your reevaluation in this case the result of any bias, passion, prejudice, or
      sympathy you have for Neal Robbins or anybody else in this case?

A.    No, sir.

Q.    Is it fair to say that you know more now about forensic pathology than you did
      when you initially conducted this autopsy?

A.    Yes, sir.

Q.    For instance, you are now board certified as a pediatric pathologist?

A.    Yes, sir.

                                    ***
                                                                     Robbins Concurring — 38

       Q.        Is it fair to say that the basis for your reevaluation is based on that increase in
                 your knowledge, training, experience, and expertise in pathology?

       A.        Yes, sir.

       Based on this sworn testimony by Dr. Moore, clearly there has been a change in the

“testifying expert’s scientific knowledge,”59 such that the relevant scientific evidence in the

form of her newly changed scientific opinion regarding the cause of Tristin’s death was not

ascertainable through the exercise of reasonable diligence on or before the date of trial.

       4.        Article 11.073(b)(2)—Materiality: Applicant would not have been convicted
                 had Dr. Moore’s revised scientific opinion been presented at trial

       Relief under Article 11.073, section (b)(2), (both the 2013 version and the 2015

version), requires a finding that, had the scientific evidence been presented at trial, on the

preponderance of the evidence the person would not have been convicted. At trial, Dr.

Moore testified unequivocally that the cause of Tristin’s death was asphyxiation by

compression—a homicide. Her testimony was critical to the State’s case. The State devoted

a large part of its closing argument at trial to discussing why Dr. Moore’s testimony was

credible. In urging jurors to convict Applicant, the State repeatedly stressed the importance

of Dr. Moore’s testimony as to the manner and means of Tristin’s death:

       •         Now, I submit to you that the testimony of Dr. Patricia Moore is critical
                 on this issue. She told you that the child died after having her abdomen
                 and her chest compressed with such force that there was no air left in
                 her lungs; and it was done for such a period of time, at least a minute,
                 before she even lost consciousness. That shows the result was
                 intentional.



       59
            T EX. C ODE C RIM. P ROC. art. 11.073(d) (West 2015).
                                                                  Robbins Concurring — 39

       •      We had to prove to you that Tristin’s death was caused by asphyxiation.
              Obviously, this is a major issue in this case. The petechiae that Dr.
              Moore found indicated that Tristin died by asphyxia, by compression;
              and that corroborates the bruises that were found on her back and also
              the hemorrhages between the intercostal muscles of the lower ribs, as
              well as the hematoma to the kidney.

       •      Now, let’s take a closer look at Dr. Moore’s testimony. She told you
              that there were bruises on Tristin Rivet’s body.

       •      This child, ladies and gentlemen, did not just die. Her life was taken
              from her. And the evidence that you heard from Dr. Moore specifically
              and compellingly tells you that.

       During the rebuttal portion of its final argument at trial, the State continued to stress

the importance of Moore’s testimony as to not only the manner and means of Tristin’s death,

but to denigrate Applicant’s defensive theory and Dr. Bux’s credibility:

       •      Defense counsel argued that Dr. Moore is overworked and, therefore,
              careless. That argument is faulty; and think about the reason why it’s
              faulty. . . . But if she’s overworked, then why would she take it upon
              herself to take a case which had an undetermined cause of death and
              make it a murder? It doesn’t make sense. She had to do more work to
              bring you this evidence, to bring that report, to investigate the murder.

       •      Their main witness . . . is Dr. Bux; and Dr. Bux, I submit to you all, is
              very simply a hired gun for the defendant.

       •      Dr. Bux told you this wasn’t a homicide. He didn’t tell you what the
              child died from, but he told you this wasn’t a homicide. Dr. Bux’ [sic]
              review of the autopsy report and medical report was sloppy, if not
              downright dishonest.

       •      Remember back to when [defense counsel] got up in front of you and
              talked in voir dire? Will you believe that a doctor could go and testify
              under oath and lie? Well, that’s what Dr. Bux did to you all.
                                                               Robbins Concurring — 40

      •      Ladies and gentlemen, this is a homicide. Make no bones about it.
             This is a homicide. You had a competent medical examiner get up
             there and give you reasons as to why she believed this to be a homicide.
             There is no overcoming that, and it was not overcome by defense
             counsel’s witnesses.

      •      And Dr. Moore told you something you have to wonder yourselves.
             Was something done to this child? Dr. Moore then looked at the body
             of Tristin Skye Rivet, and saw not one, but numerous injuries that acted
             as markers of trauma. . . . Dr. Moore told you what those injuries and
             what those red flags were. . . .

      •      Let’s talk about those injuries that Dr. Moore related to the cause of
             death; that is, the asphyxia by compression. . . . The petechiae.
             Remember Dr. Moore testified that they are not found in infants of this
             age. A very important fact. She testified that you don’t find petechiae
             in children of this age.

      •      Dr. Bux goes and says, well, you find them in areas above the point of
             compression. . . . Well, Dr. Moore comes back and says, wait a minute;
             that’s not correct.

      •      . . . Dr. Moore again showed you this injury and photo, State’s Exhibit
             25, and stated that it was caused by compression to the lower chest area
             from the back, not the front. That’s consistent with what she believed
             to be the cause of death. You put all of these facts together with the
             facts–with other facts, and what do you have? It’s a homicide.

      Dr. Moore’s testimony was the only evidence supporting the State’s assertion that

Tristin’s death was a homicide. Dr. Moore was not simply an expert presented by the State

to weigh in on the cause of death. Dr. Moore was the medical examiner who performed the

autopsy. The State relied heavily on Dr. Moore’s expert testimony to meet its burden of

proving Applicant guilty of capital murder. By finding Applicant guilty of capital murder,
                                                                      Robbins Concurring — 41

the jury obviously believed Dr. Moore’s testimony and rejected the contrary testimony of Dr.

Bux, who stated that the cause of Tristin’s death was “undetermined.”

       The original opinion contains a very cursory analysis of the materiality issue. I would

delve deeper in addressing the State’s argument—that Applicant is not entitled to relief since

the prosecution could have presented the testimony of a different pathologist, Dr. Linda

Norton, to support its theory that the death was a homicide. The test for materiality under

Article 11.073(b)(2) does not factor in what the State could have presented. The test under

the statute is whether, had the scientific evidence (Dr. Moore’s revised opinion) been

presented at trial, on the preponderance of the evidence Applicant would not have been

convicted. We look at what evidence was before the jury at that time, not what other

evidence might have or could have been presented to the jury.60 The Autopsy Report

reflecting Dr. Moore’s opinion that the death was a homicide was admitted into evidence as

Defendant’s Exhibit 2. Dr. Joye Carter, the Harris County Chief Medical Examiner, was Dr.

Moore’s supervisor at that time and had co-signed the Autopsy Report. Significantly, Dr.

Carter has also reconsidered her opinion, and she now agrees that the cause of death is

“undetermined,” as do Dr. Wolf and Dr. Wheeler.




       60
          See, e.g., Ex parte De La Cruz, 466 S.W.3d 855, 871 (Tex. Crim. App. 2015) (holding that
“the new habeas evidence, viewed in light of the totality of the record, fails to demonstrate by a
preponderance of the evidence that Torres’s testimony gave the jury a false impression.”) (emphasis
added); Ex Parte Weinstein, 421 S.W.3d 656, 665 (Tex. Crim. App. 2014) (holding that “false
testimony is material only if there is a “reasonable likelihood” that it affected the judgment of the
jury.”) (emphasis in original).
                                                                        Robbins Concurring — 42

        The State has also argued that the evidence of previous injuries inflicted upon Tristin

by Applicant makes it likely that a jury would still have found Applicant guilty of causing

Tristin’s death, even if Dr. Moore’s revised opinion had been presented at trial. There are

flaws in that argument. The evidence of previous injuries Tristin suffered while she was in

Applicant’s care cannot be considered as evidence that Applicant acted in conformity with

such conduct and therefore committed this offense. As this Court noted in Robbins v. State,

“[r]elevant evidence of a person’s bad character is generally not admissible for the purpose

of showing that he acted in conformity therewith.”61 This evidence was, however, properly

admitted by the trial court as extraneous offense evidence.62 The trial court gave the

following limiting instruction to the jury.

        In reference to evidence, if any, that the defendant has previously participated
        in recent transactions or acts, other than but similar to that which is charged in
        the indictment in this case, you are instructed that you cannot consider such
        other transactions or acts, if any, for any purpose unless you find and believe
        beyond a reasonable doubt that the defendant participated in such transactions
        or committed such acts, if any; and even then you may only consider the same
        for the purpose of determining intent or absence of accident or as relevant facts
        and circumstances surrounding the previous relationship existing between the
        defendant and the deceased.




       61
        Robbins v. State, 88 S.W.3d 256, 259 (Tex. Crim. App. 2002) (citing Montgomery v. State,
810 S.W.2d 372, 386-88 (Tex. Crim. App. 1990) (op. on reh’g)).
       62
           Id. at 258. The trial court admitted the relationship evidence under T EX. C ODE C RIM. P ROC.
art. 38.36(a), and also overruled Robbins’ objections that this evidence was inadmissible under T EX.
R. E VID. 404(b) and 403. The Court of Appeals held that this evidence was probative of intent and
lack of accident under Rule 404(b) and that it was not unfairly prejudicial under Rule 403. This Court
affirmed the Court of Appeals’ holding.
                                                                     Robbins Concurring — 43

The jury could not consider Tristin’s previous injuries as direct evidence that Applicant acted

in conformity therewith in committing this offense. Thus, such evidence should not be given

more weight than it could be given at trial when this Court assesses whether Applicant has

met the materiality requirement of Article 11.073(b)(2).

       After Applicant filed his first writ application, the trial judge made findings that are

relevant and pertinent to the determination of materiality. Rather than fall back on the

original opinion’s brief conclusion regarding that issue, I would highlight the following trial

court findings:

       (1)     Dr. Moore’s testimony at trial was “critical” to the State’s case and “her
               opinions were the sole bases of the State’s case as to the cause and
               manner of death, without which the State would not have obtained a
               conviction;

       (2)     Dr. Moore was an agent of the State, and when she testified, she “acted
               in the name and for the State, was clothed with the State’s power, and
               her acts were those of the State;

       (3)     Dr. Moore “was not competent at the time of trial to offer objective and
               pathologically sound opinions as to cause and manner of death in this
               case.

       Because Dr. Moore’s testimony was the only evidence supporting the State’s assertion

that Tristin’s death was a homicide,63 I agree that Applicant has satisfied the materiality

requirement in Article 11.073(b)(2).




       63
          See, e.g., Ex parte Chabot, 300 S.W.3d 768, 772 (Tex. Crim. App. 2009) (“Pabst’s testimony
provided the only direct evidence that the applicant sexually assaulted and killed Crosby. . . . [W]e
agree that it is more likely than not that Pabst’s perjured testimony contributed to the applicant’s
conviction and punishment.”)
                                                                 Robbins Concurring — 44

                                      CONCLUSION

       This case presents a very unique set of facts and circumstances. Granting relief under

the language of the newly amended Article 11.073 would have been a very limited holding,

and I do not believe it would have opened any floodgates. During the pendency of this writ,

the Legislature amended the very portion of the statute at issue here, and the amended

language clearly allows Applicant relief. Rather than revert back to the original opinion that

was decided under the 2013 version of Article 11.073, I think this Court should have given

deference to the intent of the Legislature, which intent was clearly and unambiguously

expressed when the language of Article 11.073 was amended to encompass what transpired

in this case. Therefore, I do not join the majority. I concur in the result only.

FILED: January 27, 2016
PUBLISH